Dissenting Opinion by
Judge Rogers :
I respectfully dissent.
As the majority points out, the employer failed to appear at either of the two hearings conducted by referees. The appellant’s uncontradicted evidence consisted of his account of an uncomplimentary remark by his employer concerning persons of the black race, an insulting epithet, followed by an insincere apology, directed to him by the employer’s son, and of racial slurs by customers of the employer’s restaurant. Two fellow employees testified in behalf of the appellant that the employer referred to the appellant in disparaging racial terms. The Board of Review found as a fact that Mr. Taylor quit his job *398"because he felt the racial tension . . . was making him physically and mentally ill.”
The majority goes astray, in my opinion, in concluding that our scope of review precludes us from reversing the Board’s determination that the facts do not demonstrate necessitous and compelling reasons for appellant’s leaving his employment.1 The question of whether undisputed facts constitute such cause is one of law which it is our duty to review. See Stryker v. U.C.B.R., 14 Pa. Commonwealth Ct. 429, 322 A.2d 737 (1974). The compensation authorities having found that instances evidencing racial animus occurred and that they caused the appellant to leave his employment, it is for us on review to determine whether these facts in law constitute necessitous and compelling cause for appellant to quit. It is my belief that they did.
Racial discrimination is a compelling and necessitous cause for voluntary termination. See James v. U.C.B.R., 6 Pa. Commonwealth Ct. 489, 296 A.2d 288 (1972). So, too, are insults. Palmitessa v. U.C.B.R., 197 Pa. Superior Ct. 618, 179 A.2d 679 (1962),
I would conclude on this record that the appellant had carried his burden of proving necessitous and compelling cause for leaving his employment with Victor’s Restaurant and I would reverse the Board’s denial of benefits.
Judge Kramer and Judge Blatt join in this dissent.

. The majority concedes that “the instant record tests the limits of our review” and declares that “[ajlthough the Board in its findings and discussion of the case agreed that numerous instances evidencing a racial animus toward claimant had, in fact, occurred in his place of employment, it found that they were not of such a nature and frequency as to warrant claimant’s voluntary termination.”